DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s election of the invention of Group I (claims 64-76) in the reply filed on 11/11/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant further elected the species of a single-domain antibody as a recognition domain (claim 67), and the species of PD-L1 or PD-1 as a secondary target (claim 75).  Additional species have been examined, as noted in section 4 below. 

Claims 77-81 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 64-76 are presently under consideration.



3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


4. Claims 64-76 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Gerdes et al. (US 20140065097; see entire document) and Tavernier et al. (US 20140348789 (cited on IDS; see entire document).

Present claims encompass an embodiment of a chimeric protein which comprises:
(a) a human IFN2 comprising mutations M148A, R149A, and/or L153A, which confer reduced affinity for interferon receptor; and
(b) a tenascin-binding moiety.

Chimeric proteins comprising IFN2 and a tenascin-binding moiety were known in the art before the effective filing date of the claimed invention, as illustrated e.g. by Gerdes, as were the advantages of using mutant IFN2 with reduced affinity in such constructs, as admitted in present specification at pages 20-21, and as illustrated e.g. by Tavernier.

Specifically, Gerdes teaches chimeric proteins which comprise a targeting moiety and an effector moiety, wherein the former is directed to an antigen in a tumor environment, such as the A1 domain of Tenascin-C, and the latter is a cytokine, in particular IFN (e.g. [0010], [0115], [0119], and claims 1, 3, and 12).  The binding moiety can be an antibody, Fab, scFv, or single-domain antibody (e.g. [0052], and claims 6-7).  In some embodiments, the effector moiety contains mutations which reduce its affinity to the cognate receptor (e.g. [0008], [0127], and claim 5).  The 

Tavernier also teaches chimeric proteins which comprise a targeting moiety such as a nanobody, and a modified cytokine characterized by reduced affinity for its receptor (e.g. claims 1 and 10-11), such as IFN2 comprising mutations M148A, R149A, and/or L153A (e.g. claims 1-2, 4, and 10-14).

A preferred embodiment is a targeting construct comprising a mutant IFN characterized by reduced affinity for the IFN receptor and a targeting moiety (e.g. [0011]).  Mutant forms of IFN2 with reduced receptor affinity are known in the art, including L153A, R149A, and M148A (e.g. [0011], [0047]).  Tavernier reduced to practice a fusion of a nanobody with R149A mutant of IFN2 (e.g. [0027], and Fig. 5).

Targeting moieties include hcAb, sdAb, minibodies, VHH, VNAR, affibodies, alphabodies, DARPins, anticalins, and knottins, among others; a preferred targeting moiety is a nanobody (e.g. [0014]), and may be directed to CD20, Her2, or DC-STAMP, among others (e.g. claim 8).

Tavernier reviews that the efficacy of type I IFN in clinical practice is limited by ineffective dosing due to significant systemic toxicity and side effects. It would thus be highly worthwhile to target IFN activity toward only the cellular population that should be treated with IFN, such as tumor mass [0007].  In order to limit the systemic toxicity of cytokines such as IFN, specific targeting of cytokines by antibody-cytokine fusion proteins has been proposed; however, the unwanted side effects of were still present due to the IFN activity retained by the fusion protein [0008].  Tavernier describes a surprising finding that that a modified cytokine with a decreased affinity for its receptor and a consequent decreased specific bioactivity, can be fused to a targeting moiety, wherein the bioactivity is restored toward the targeted cells, but not toward cells that are not targeted by the construct. Such construct has the advantage of having less side 

Based on these teachings, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been highly motivated to introduce L153A, R149A, and/or M148A mutations into the IFN2 within a tenascin-targeting chimeric protein taught by Gerdes, to reduce its systemic toxicity while retaining the bioactivity.  The skilled artisan would have had an expectation of success, because the procedure was routine in the art, and in view of the specific guidance provided by both references.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6. Claims 64-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 17/042512, published as US 20210024631.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘512 application, which are directed to a chimeric protein complex comprising a targeting moiety that binds to tenascin CA1, and a modified human IFN2 with reduced activity and M148A, R149A, and/or L153A mutations (claims 198-200 and 213).  The chimeric protein complex comprises a second targeting moiety that binds to Clec9A, CD8, CD20, PD-1, PD-L1, or CD3, among others (claim 214).

provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



7. The following US Patents and US Patent Applications have an applicant and/or a co-inventor in common with the present application, and recite claim limitations similar to certain aspects of the instant claims.  Based on the available record, it appears that the patented and presently copending claims do not anticipate or make obvious the presently claimed invention.

USSN
PG Pub
Patent No.
14/372730
20140348789
9492562
14/905348
20160159875
9732135
14/905354
20160159874
9914759
15/278854
20170072020
9878014
15/642989
20180057555
10072059
15/883925
20180170989
10035835
16/020469
20180298074
10407480
16/075312
20190367604
10988538
16/075317
20190071500

16/075318
20190352406
11001631
16/082300
20190092871

16/301304
20190194284

16/441324
20190367575
10787493
16/475305
20190351021

16/483109
20200071414
10906985
16/483114
20200087411

16/634325
20200231674

16/636250
20210024637


20200407448

16/832995
20200308244

16/964720
20200354424

16/967288
20210023167

17/128599
20210139586

17/133782
20210230291

17/171426
20210162010

17/171433
20210238247





8. The following prior art is cited of record but not presently relied upon:

Mossner et al. (US 20110064751) teach and claim an immunoconjugate comprising effector moiety such as IFN and two antigen binding moieties, one of which is directed at the A1 domain of tenascin-C (e.g. claims 1, 30, 79, and 132-133; [0036], [0142]).  The second antigen binding moiety may be directed at CD3 or CD20, among others (e.g. [0138]).  The immunoconjugates have a superior safety profile attributed to its reduced binding affinity towards effector moiety receptors (e.g. [0132]).

Corti et al. (US 20100310506) teach a conjugate of a cytokine and a tumor targeting moiety (TTM) (e.g. the Abstract), wherein the cytokine is IFN and the TTM is an antibody to tenascin (e.g. Table 1). 

Grewal et al. (US 20150203560) teach a fusion protein comprising an anti-PD-1 antibody and IFN (e.g. [0226]).




9. Conclusion: no claim is allowed.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644